Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 3/2/2021.

As filed, claims 1-7 and 13-15 are pending; and claims 8-12 are withdrawn.

The Examiner would like to note that the claim status identifier of claims 13-15 is incorrect.  These claims are “Currently Amended”, and not “withdrawn”.  

Drawings
The drawing of Figure 5 was received on 3/2/2021.  This drawing is acceptable.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 3/2/2021, with respect to claims 1-7 and 13-15, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection to the specification is maintained because the Applicant’s amendment is not sufficient to overcome the objection.  In order to overcome the deleted or the abovementioned phrase needs to be replaced with -- The entire contents of PCT/KR2017/012108 are incorporated herein --.

The § 112(b) indefinite rejection of claims 1-7 and 13-15 is withdrawn per amendments/remarks.

The § 102(a)(1) rejection of claims 1-3 by CAS379 is withdrawn per amendments/remarks.

The § 102(a)(1) rejection of claims 1, 2, 4-6, and 13-15 by King is withdrawn per amendments/remarks.

The § 103(a) rejection of claims 3 and 7 by King is withdrawn per amendments/remarks.

The claim objections of claims 1-4 and 13-15 is maintained because the Applicant’s amendment failed to address these objections.  For details, see objections below.

Specification
The disclosure is objected to because of the following informalities:
he amendment filed 4/29/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “each of which is incorporated by reference herein in its entirety”.
MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:

MPEP 211.02, in-part
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b) is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP § 201.06 and 217. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e)  or 120  if applicants do not wish the incorporation by 

MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-07.2015]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date 

20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 

(b) Where the receiving Office finds that the requirements of Rule 4.18 and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18 or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 

(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 
4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 
The instant application is a 371 application which has an International filing date of 10/30/2017.  See a partial capture of the BIB sheet of the instant application below.

    PNG
    media_image1.png
    403
    424
    media_image1.png
    Greyscale


Applicant is required to cancel the new matter in the reply to this Office Action.
  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claims 1, 4, and 13-15, the Applicant’s amendment removed instant formula (4) for instant variable Y, but the structure of instant formula (4) remained in the claims.  It is unclear to the Examiner what is the Applicant’s intention with instant formula (4).  Accordingly, the metes and bounds of these claims are unclear, which rendered these claims indefinite.



c)	Regarding claims 5-7, these claims are dependent of claim 4, and they failed to correct the indefiniteness issue of claim 4, which rendered these claims indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 3 and 7 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 3, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (1).  The subject matter in claim 3 is drawn to a limited embodiment of instant formula (1).  
The scope of claim 3 is broader than scope of claim 1 because claim 3 includes species that are outside of instant formula (I) (e.g. species that are now excluded by the negative proviso, etc.  For representative examples, see below).  Because the scope of claim 3 is broader than claim 1, the claims fail to further limit the subject matter thereof, 
The Examiner suggests that the claims be amended in a manner such that the scope of claim 3 is commensurate with the scope of claim 1.

    PNG
    media_image2.png
    665
    878
    media_image2.png
    Greyscale


(b)	Regarding claim 7, the claim is dependent upon claim 4.  The subject matter in claim 4 is drawn to a pharmaceutical composition comprising a compound of instant formula (1).  The subject matter in claim 7 is drawn to a limited embodiment of instant formula (1).  
The scope of claim 7 is broader than scope of claim 4 because claim 7 includes species that are outside of instant formula (I) (e.g. species that are now excluded by the 
The Examiner suggests that the claims be amended in a manner such that the scope of claim 7 is commensurate with the scope of claim 4.

    PNG
    media_image2.png
    665
    878
    media_image2.png
    Greyscale


Claim Interpretation

With regards to the intended use statements, such as “for preventing or treating mycosis”, in claim 4; “wherein the mycosis is selected from encephalomeningitis” in claim 6 (because such claim is dependent of claim 4); “for preventing or treating an animal pathogenic fungal infection” in claim 13; and “for preventing or treating a phytopathogenic they have not been accorded patentable weight for prior art purpose because such statement fails to limit the structure of the compound of instant formula (1).  
The Examiner finds that any prior art compound having the same structure as the compound of instant formula (1) would be capable of performing the intended use, according to the guidance in MPEP 2111.02(II).

With regards to the phrases, such as “which has antimicrobial activity against fungi . . ." in claim 5, the Examiner finds such phrase as simply stating an inherent property within the structure of instant formula (1).  See MPEP 2111.02(II) and MPEP 2112.
Accordingly, as the prior art teaches the instant compounds, the result would most necessarily to have the same antimicrobial activity against fungi, specifically in the claimed compound(s) taught by the prior art (see rejection below).

With regards to the preamble phrase, such as “A cosmetic composition or human body cleansing composition" in claims 15, the Examiner finds “cosmetic” or “human body cleansing” as simply stating purpose or use within the structure of instant formula (1).  See MPEP 2111.02(II). 
Accordingly, this phrase is not considered a limitation and is of no significance to the claims.  In addition, as the prior art teaches the instant compounds, the result would most necessarily to have the same purpose or use as recited above, specifically in the claimed compound(s) taught by the prior art (see rejection below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 1606791-76-7, hereinafter CAS767.  

Regarding claims 1-3, CAS767 teaches the following compound, which meets all the limitations of these claims.


    PNG
    media_image3.png
    191
    430
    media_image3.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 1573090-62-6, hereinafter CAS626.  

Regarding claim 3, CAS626 teaches the following compound, which meets all the limitations of these claims.

    PNG
    media_image4.png
    190
    438
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4-6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over by “Primary Amino Acid Derivatives: Substitution of the 4’-N’-Benzylamide Site in (R)-N’-Benzyl 2-Amino-3-methylbutanamide, (R)-N’-Benzyl 2-Amino-3,3-dimethylbutanamide, and (R)-N’-Benzyl 2-Amino-3-methoxypropionamide Provides King.  See IDS filed 10/9/2019.


Regarding claims 1, 2, 4-6, and 13-15:
Determining the scope and contents of the prior art:   
	King, for instance, teaches the following HCl salt or pharmaceutical composition thereof as anticonvulsant (see abstract).

    PNG
    media_image5.png
    272
    1492
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    92
    1482
    media_image6.png
    Greyscale

(pg. 6424, Table 3, compound (R)-28)


    PNG
    media_image7.png
    314
    714
    media_image7.png
    Greyscale

(pg. 6428, right column, compound (R)-28)

    PNG
    media_image8.png
    179
    354
    media_image8.png
    Greyscale

(structure of the abovementioned HCl salt)

	The Examiner finds that one of ordinary skill in the art would have recognized that the abovementioned compound was placed in a pharmaceutical composition when it was tested for its pharmacological activity in mice.  

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, King, for instance, did not explicitly teach n-propyl at the location shown by box below.

    PNG
    media_image9.png
    179
    354
    media_image9.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned compound, as taught by King, teaches methyl at the location shown above, the difference to the instant compound is only by an ethylene group (i.e. oxopropane vs. oxopentane).  Such structural similarity makes the instant compound a homologue of the compounds as taught by King.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as anticonvulsants, etc.). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the abovementioned HCl salt taught by King by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable 
	Thus, the instant claims are prima facie obvious.

Claim Objections
Claims 1, 3, 4, and 13-15 are objected to because of the following informalities:  
a)	Regarding claims 1, 4, and 13-15, the claims recites duplicate structures for instant formula (2) and (3), wherein the duplicates need to be removed.

    PNG
    media_image10.png
    292
    196
    media_image10.png
    Greyscale

  

b)	Regarding claims 4 and 13-15, the claims recites a composition containing only one component.  The requirement for having a composition is to encompass two or more components.  Accordingly, the Examiner finds that the amendment – and a conventional carrier, adjuvant, or diluent – needs to be inserted into these claims.	  


	Such expression can be clarified by reciting -- The benzyloxybenzylamine amino acid derivative, a salt and/or a solvate thereof according to claim 1 --.
Appropriate correction is required.

Claim 2 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claim 2, the Examiner finds that claim 2 is simply stating all the variations of “alkyl” and thus, the Examiner fins that the scope of claim 2 is identical of claim 1.

Conclusion
Claims 1-7 and 13-15 are rejected.
Claims 1-4 and 13-15 are objected.
Claims 8-12 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626